UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CURTIS MCDANIEL,

                                Plaintiff,
                                                                   20-CV-0254 (CM)
                    -against-
                                                                        ORDER
 THE PEOPLE OF THE STATE OF NEW
 YORK, et al.,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, who is proceeding pro se, brings this action alleging that Defendants violated

his rights. Plaintiff, who is currently detained at Rikers Island, did not submit an application to

proceed in forma pauperis (IFP) and prisoner authorization, nor did he pay the filing fee.

       For the reasons set forth in this order, the Court directs Plaintiff to show cause why this

action should not be dismissed as duplicative of McDaniel v. People of the State of New York,

ECF 1:19-CV-3526, 1. 1

                                             DISCUSSION

       Plaintiff has filed a 53-page handwritten complaint, raising claims of false arrest,

malicious prosecution, and use of excessive force, and names as Defendants: (1) “The People of

the City of New York”; (2) Judges A. Drysdale, Ann D. Thompson, and Richard Tsai; (3)

Assistant District Attorney (ADA) C. Rivet; (4) Detective J. Quitty; (5) Police Officers Kenneth

Faulkner, Daniel Howell, and two John Doe officer-defendants; and (6) Emergency Service Unit



       1
          This action also may be duplicative of McDaniel v. People of the State of New York,
ECF 1:19-CV-8166, 1. In that action, after Plaintiff submitted several letters attempting to amend
his amended complaint, the Court granted Plaintiff leave to file a second amended complaint.
McDaniel, ECF 1:19-CV-8166, 11 (issued on Nov. 22, 2019). As of the date of this order,
Plaintiff has not filed a second amended complaint in that action.
Officers (ESUO) Patrick Fanning, Bobby Wilkins, and three John Doe ESUO defendants. He

seeks money damages.

       In addition to this action, Plaintiff has two other actions in this Court where he names

many of the same individuals and raises some of the same allegations. See McDaniel v. People of

the State of New York, ECF 1:19-CV-8166, 1; McDaniel, ECF 1:19-CV-3526, 1. As mentioned

above, in the 19-CV-8166 matter, the Court granted Plaintiff leave to file a second amended

complaint. ECF 1:19-CV-8166, 11. And in the 19-CV-3526 matter, Magistrate Judge Cott stayed

the action pending an investigation by the Civilian Complaint Review Board. 2 ECF 1:19-CV-

3526, 30.

       Because the Court believes that this action may be a duplicate submission, and no useful

purpose would be served by litigating this action and the 19-CV-3526 action, the Court directs

Plaintiff within 30 days of the date of this order to show cause why this action should not be

dismissed as duplicative of the 19-CV-3526 action. A declaration form is attached to this order.

       Should Plaintiff wish to proceed with this new action, he should also submit the attached

IFP application and prisoner authorization. If Plaintiff submits an IFP application, and the Court

grants it, he shall be charged the $350.00 filing fee. See 28 U.S.C. § 1915(a)(2), (b). Should the

action be dismissed as duplicative, the Clerk of Court shall not charge Plaintiff the $350.00 filing




       2
          In addition to these two actions, Plaintiff has also filed three other actions. See
McDaniel v. People of the City of New York, ECF 1:19-CV-11265, 2 (filed Dec. 6, 2019, and
brought against police officers, ADAs, and judges); McDaniel v. John Doe Corr. Officer, ECF
1:19-CV-8735, 2 (filed Sept. 20, 2019, and brought against correction officers regarding an
alleged failure to protect); McDaniel v. People of the State of New York, ECF 1:19-CV-7680, 1
(filed on Aug. 14, 2019, and brought against police officers, ADAs, and some of the same judges
named here).



                                                 2
fee for this action, and the Warden or Superintendent having custody of Plaintiff shall not deduct

or encumber funds from Plaintiff’s prison trust account for this lawsuit.

       Should Plaintiff fail to respond within 30 days, the Court will dismiss the action without

prejudice, and he will not be charged the $350.00 filing fee.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court directs Plaintiff to show cause why this action should not be dismissed as

duplicative of his two pending cases, McDaniel v. People of the State of New York, ECF 1:19-

CV-8166, 1, and McDaniel v. People of the State of New York, ECF 1:19-CV-3526, 1. Attached to

this order are: a declaration form, an IFP application, and a prisoner authorization.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    February 3, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 3
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
                                   U NITED S TATES D ISTRICT C OURT
                                 S OUTHERN D ISTRICT OF N EW Y ORK



(full name of the plaintiff or petitioner applying (each person
must submit a separate application))
                                                                               CV                        (      ) (           )
                           -against-                              (Provide docket number, if available; if filing this with
                                                                  your complaint, you will not yet have a docket number.)




(full name(s) of the defendant(s)/respondent(s))


        APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS
I am a plaintiff/petitioner in this case and declare that I am unable to pay the costs of these proceedings
and I believe that I am entitled to the relief requested in this action. In support of this application to
proceed in forma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are
true:

1.   Are you incarcerated?                            Yes                 No     (If “No,” go to Question 2.)
     I am being held at:

     Do you receive any payment from this institution?                Yes             No
     Monthly amount:
     If I am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization”
     directing the facility where I am incarcerated to deduct the filing fee from my account in installments
     and to send to the Court certified copies of my account statements for the past six months. See 28
     U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required to pay the full filing fee.

2.   Are you presently employed?                     Yes                 No
     If “yes,” my employer’s name and address are:


     Gross monthly pay or wages:

     If “no,” what was your last date of employment?

     Gross monthly wages at the time:

3.   In addition to your income stated above (which you should not repeat here), have you or anyone else
     living at the same residence as you received more than $200 in the past 12 months from any of the
     following sources? Check all that apply.

     (a) Business, profession, or other self-employment                               Yes                     No
     (b) Rent payments, interest, or dividends                                        Yes                     No



SDNY Rev: 8/5/2015
     (c) Pension, annuity, or life insurance payments                             Yes                No
     (d) Disability or worker’s compensation payments                             Yes                No
     (e) Gifts or inheritances                                                    Yes                No
     (f) Any other public benefits (unemployment, social security,
                                                                                  Yes                No
         food stamps, veteran’s, etc.)
     (g) Any other sources                                                        Yes                No

     If you answered “Yes” to any question above, describe below or on separate pages each source of
     money and state the amount that you received and what you expect to receive in the future.




     If you answered “No” to all of the questions above, explain how you are paying your expenses:



4.   How much money do you have in cash or in a checking, savings, or inmate account?



5.   Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
     financial instrument or thing of value, including any item of value held in someone else’s name? If so,
     describe the property and its approximate value:



6.   Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
     expenses? If so, describe and provide the amount of the monthly expense:



7.   List all people who are dependent on you for support, your relationship with each person, and how
     much you contribute to their support (only provide initials for minors under 18):



8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
   and to whom they are payable:



Declaration: I declare under penalty of perjury that the above information is true. I understand that a false
statement may result in a dismissal of my claims.


Dated                                                   Signature


Name (Last, First, MI)                                  Prison Identification # (if incarcerated)


Address                                   City                           State            Zip Code


Telephone Number                                        E-mail Address (if available)
ġ

                                           IFP Application, page 2
                                    U NITED S TATES D ISTRICT C OURT
                                  S OUTHERN D ISTRICT OF N EW Y ORK



(full name of the plaintiff/petitioner)
                                                                       CV                             (       )(        )
                            -against-                      (Provide docket number, if available; if filing this with your
                                                           complaint, you will not yet have a docket number.)




(full name(s) of the defendant(s)/respondent(s))


                                          PRISONER AUTHORIZATION
By signing below, I acknowledge that:
(1) because I filed this action as a prisoner, 1 I am required by statute (28 U.S.C. § 1915) to pay
    the full filing fees for this case, even if I am granted the right to proceed in forma pauperis
    (IFP), that is, without prepayment of fees;
(2) the full $350 filing fee will be deducted in installments from my prison account, even if my
    case is dismissed or I voluntarily withdraw it.

I authorize the agency holding me in custody to:
(1) send a certified copy of my prison trust fund account statement for the past six months
    (from my current institution or any institution in which I was incarcerated during the past
    six months);
(2) calculate the amounts specified by 28 U.S.C. § 1915(b), deduct those amounts from my
    prison trust fund, and disburse those amounts to the Court.

This authorization applies to any agency into whose custody I may be transferred and to any
other district court to which my case may be transferred.



Date                                                      Signature



Name (Last, First, MI)                                                   Prison Identification #



Address                                            City                             State          Zip Code
ġ

1
  A “prisoner” is “any person incarcerated or detained in any facility who is accused of, convicted of,
sentenced for, or adjudicated delinquent for, violations of criminal law or the terms or conditions of
parole, probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h).
SDNY Rev. 10/26/16
